 



     
EXHIBIT 10.77
  Page 1 of 6

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (“Agreement”) is made and entered into this 22nd day
of October 2003, by and between Pac-West Telecomm, Inc., a California
corporation (the “Company”), and Wallace W. Griffin (“Executive”).

WHEREAS, pursuant to a mutually approved 2001 plan for the orderly transition of
executive leadership, it was contemplated that Executive would remain as CEO of
the Company through November of 2003, while transitioning responsibilities to
his successor; and

WHEREAS, the transition of responsibilities having been successfully completed
earlier than planned, the board of Company and Executive agreed that it would be
in the best interests of the Company to replace Executive as CEO of the Company
effective July 1, 2003; and

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Executive do hereby agree as follows:

1. Termination. As of the Effective Date (as that term is defined in Section 11)
Executive shall terminate all employment with the Company and hereby resigns
effective as of that date from any and all other positions with the Company or
any affiliate thereof (it being understood that Executive shall continue to
serve out his term as a director of the Company). As of the Effective Date, the
Executive Agreement, dated as of December 1, 2001, by and between the Company
and Executive shall be terminated and deemed to be null and void, except that
Sections 6, 7, 8, 9 and 10 of that Executive Agreement are hereby incorporated
herein and shall remain in full force and effect.

2. Separation Payment. The Company shall pay to Executive a severance payment
totaling $467,667, less applicable withholding and payroll taxes. This payment
is subject to Executive’s continued compliance with Sections 6, 7, 8, 9 and 10
of the Executive Agreement as incorporated herein and Section 9 b. of this
Agreement. Executive acknowledges that all the payments under this Agreement do
not constitute pensionable compensation. Subject to all of the same conditions
and deductions noted above and in the next sentence, the Company shall make a
second severance payment to Executive on or before December 31, 2006 in the
amount of $210,000; provided that the obligation of Company to make such payment
shall be reduced on a dollar for dollar basis by amounts received by Executive
pursuant to Section 6 of this Agreement. In no event shall the second severance
payment be owing to Executive should he be unable to serve as a director of the
company at any time prior to September 30, 2006 due to death, disability or his
own actions.

3. Options. The Company shall take all action necessary to cause all outstanding
unvested options previously granted to Executive to vest as of the Effective
Date and to extend the post termination of employment period to exercise such
options to be extended to the expiration date of the grant of such options.

4. Other Benefits. All other Company benefits of Executive shall be determined
as if Executive voluntarily resigned as of the Effective Date. The policy of
life insurance presently maintained by the Company on the life of Executive
shall be transferred to Executive who shall be responsible for paying future
premiums falling due with respect to such policy.

5. Reimbursement of Expenses. The Company shall reimburse Executive for all
unreimbursed expenses properly incurred by Executive in the course of the
performance of his duties on or prior to the Effective

 



--------------------------------------------------------------------------------



 



     
EXHIBIT 10.77
  Page 2 of 6

Date provided that such expenses are reasonably documented and submitted to the
Company.

6. Compensation as Director and Board Chairman. For so long as he is a member of
the Board of Directors of Company, Executive shall receive the sum of $20,000.00
per year payable in quarterly installments of $5000.00 as compensation for board
service together with stock option grants on the same terms extended to outside
directors. For so long as Executive serves as Chairman of the Board of Directors
he shall receive $50,000.00 per year payable in quarterly installments of
$12,500.00 for performing the duties of Board Chairman and making himself
available to assist the CEO of the corporation on special projects as reasonably
requested by the CEO. Such payments shall commence with respect to the fourth
calendar quarter of 2003.

7. Business Expenses and Support. During the term of his service as Board
Chairman at the Company’s expense:



    (a) Executive will have full use of his former Company office in Stockton,
California (including a part-time administrative assistant);       (b) Executive
will be provided with a home computer and a laptop and e-mail service;      
(c) Company will continue to provide existing telephone service, including home
and wireless services currently provided to Executive on the same terms such
service is provided to the CEO;       (d) Executive will be provided continued
use, at Company expense, of the Lexus owned by the Company that he presently
uses. At the earlier of conclusion of his board service or three years from the
Effective Date, title to the vehicle shall be transferred to Executive and
upkeep, maintenance and insurance shall become the responsibility of Executive.
      (e) Reimbursement of expenses reasonably incurred on behalf of the
corporation as approved by the audit committee of the board of directors.

8. Mutual General Release. The parties hereto hereby release each other as
follows:



    (a) Subject to the condition that the Effective Date shall have occurred,
the Company and its affiliates hereby release and forever discharge Executive of
and from any and all claims, demands, actions, causes of action, charges, suits,
debts, liabilities, covenants, contracts, agreements and promises, of any kind
or nature whatsoever, which the Company and its affiliates may have or assert
against Executive arising out of or relating to any event or action which
occurred prior to the date hereof, provided, however, that the Company and its
affiliates do not hereby release, and instead expressly reserve, (i) any claims
which they may have against Executive pursuant to the terms hereof, and (ii) any
claims or rights which the Company may have against Executive arising out of
Executive’s gross negligence or intentional misconduct, and (iii) any claims or
rights which the Company and its affiliates may have as a result of any
guarantee which the Company and its affiliates have given to any third party for
the benefit of Executive prior to the date hereof, including without limitation
any mortgages or security interests associated therewith.       (b) Executive
hereby releases and forever discharges the Company and its respective
affiliates, and all of the current and former shareholders, members, directors,
officers, managers, employees, independent contractors, trustees, beneficiaries,
attorneys,

 



--------------------------------------------------------------------------------



 



     
EXHIBIT 10.77
  Page 3 of 6



    representatives and agents of each of the foregoing from any and all claims,
demands, actions, causes of actions, charges, suits, debts, liabilities,
covenants, contracts, agreements and promises, of any kind or nature whatsoever,
which Executive may have or assert against any of them, arising out of or
relating to (i) any event or action which occurred prior to the date hereof, and
(ii) Executive’s employment or termination of employment with the Company,
including without limitation any and all claims under the Age Discrimination in
Employment Act (29 U.S.C. 621 et seq.), Title VII of the Civil Rights Act of
1964, as amended (42 U.S.C. 2000e et seq.), Sections 1981 through 1988 of Title
42 of the United States Code (42 U.S.C. 1981-88), the Americans with
Disabilities Act (42 U.S.C. 12101 et seq.), the Fair Labor Standards Act (29
U.S.C. 201 et seq.), the California Fair Employment and Housing Act, or any
other federal, state or local law, ordinance, statute or regulation dealing with
employment; any and all claims for compensation of any type (including but not
limited to wages, salary, bonuses, commissions), vacation pay or benefits; and
any and all claims based on any contract (express or implied), tort, wrongful
discharge or retaliatory discharge theory, defamation, intentional infliction of
emotional distress or any other common law claims.       (c) The parties
expressly waive and relinquish all rights and benefits afforded by Section 1542
of the Civil Code of the State of California with respect to the releases
provided herein, and do so understanding and acknowledging the significance of
such specific waiver of Section 1542. Section 1542 of the Civil Code of the
State of California states as follows:



      “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”



      Thus, notwithstanding the provisions of Section 1542, and for the purpose
of implementing the releases provided herein, the parties expressly acknowledge
that this Agreement is intended to include in its effect, without limitation
other than the express limitations set forth herein, all claims which either
party does not know or suspect to exist in such party’s favor at the time of
execution hereof, and that this Agreement contemplates the extinguishment of any
such claims. The parties acknowledge and agree that the foregoing waiver of the
provisions of Section 1542 has been expressly bargained for by each of the
parties in the negotiation of this Agreement.

9. Certain Covenants.



    (a) The terms of Sections 6, 7, 8, 9, and 10 of the Executive Agreement and
Section 8 and 9 (b) of this Agreement shall survive this Agreement and remain
fully enforceable in the manner set forth in Section 11 of the Executive
Agreement, which is hereby incorporated herein.       (b) Unless specifically
approved in writing by the Board of Directors or its’ Audit Committee, the
Executive shall not, for a period of three years from the date of this Agreement
(the “Non-Compete Period”), for himself or on behalf of any other persons, firm,
partnership, corporation, or other entity, engage, directly or indirectly,
either as an officer, director, employee, partner, consultant, individual
proprietor, agent, or otherwise (including, but not limited to, as an owner or
shareholder), in any business which (A) provides telecommunication services of
the type provided any time prior to the end of the

 



--------------------------------------------------------------------------------



 



     
EXHIBIT 10.77
  Page 4 of 6



      Non-Compete Period by the Company and any of its affiliates (including,
without limitation, (i) switched local service, (ii) switched long-distance
service, (iii) dedicated transport services, (iv) collocate and interconnect
services and (v) date switched services and including, without limitation,
telecommunication services of the type provided by the Company and any of its
affiliates to information service providers) or (B) provides services of the
type which the Company and any of its affiliates have taken significant actions
prior to the end of the Non-Compete Period to begin providing or of the type the
Company or any of its affiliates have indicated that they plan to begin
providing in any business plan or similar document delivered to Executive at any
time prior to the end of the Non-Compete Period, in each case within any of the
Restricted Territories (as defined below); provided that the restrictions set
forth in this Section 9(b) shall not prohibit Executive from being a passive
owner of not more than 5% of the outstanding stock of any class of a corporation
which is publicly traded; and provided further that the restrictions set forth
in this paragraph shall not restrict the activities of Executive to the extent
Executive has received the consent of the Board of Directors of the Company to
such activities.       (c) In consideration of the performance by Executive of
the obligations set forth in the covenants set forth and referred to in this
Section 9, Executive shall be paid $65,000.00 annually payable in quarterly
installments of $16,250.00 in arrears commencing on December 31, 2003, and on
the last day of March, June, September and December thereafter through and
including September 30, 2006.

For purposes of this Agreement, “Restricted Territories” shall mean any states
or comparable jurisdictions in which the Company or its Subsidiaries are engaged
in business prior to the end of the Non-Compete Period or have taken significant
actions to begin engaging in business during that period, including, but not
limited to, such states or comparable jurisdictions located within the United
States of America, Canada and Mexico. Executive acknowledges that the geographic
restrictions set forth above are reasonable and necessary to protect the good
will of the Company’s business.

10. Non-Disparagement. Except as may be required by law, Executive shall not
engage or cause others to engage in any act detrimental to the Company or any of
its respective affiliates, or to any of their respective current or former
shareholders, members, directors, officers, managers, employees, independent
contractors, trustees, beneficiaries, attorneys, representatives or agents, and
he shall not make or cause others to make any written or oral statement which
disparages any of such parties. Except as may be required by law, and subject to
the occurrence of the Effective Date, the Company shall not engage or cause
others to engage in any act detrimental to Executive and shall not make or cause
others to make any written or oral statement which disparages Executive.

11. Knowing and Voluntary Release. Executive acknowledges that he has had the
opportunity to be represented by legal counsel with respect to this Agreement
and that he has taken all steps he deems necessary to assure that his waiver of
rights under this Agreement is knowing and voluntary in accordance with the
provisions of the Older Workers Benefits Protection Act of 1990 (“OWBPA”).
Executive further acknowledges that he has read and understands all the terms
and conditions of this Agreement and that he has had an opportunity to consider
this Agreement for up to twenty-one (21) days before signing it. Executive shall
have the right, throughout the seven (7) days after signing and delivering this
Agreement, to revoke his signature and his agreement to be bound by the terms of
this Agreement. This Agreement shall become effective, if not sooner revoked by
Executive by sending written notice to the Company at the address set forth in
Section 15 below, on the later of the eighth (8th) day after Executive signs and
delivers this Agreement to the Company or October 25, 2003 (the “Effective
Date”).

 



--------------------------------------------------------------------------------



 



     
EXHIBIT 10.77
  Page 5 of 6

12. Indemnification. The Company agrees that as of the Effective Date, it shall
indemnify, defend and hold Executive harmless from and against any and all loss,
cost, damage, liability and expense (including without limitation reasonable
attorneys’ fees) suffered, sustained or incurred by Executive in connection with
third party claims arising out of Executive’s good faith actions or omissions as
the Chief Executive Officer of the Company. Executive agrees that he shall
indemnify, defend and hold the Company and its affiliates, and their respective
current or former shareholders, members, directors, officers, managers,
employees, independent contractors, trustees, beneficiaries, attorneys,
representatives and agents, harmless from and against any and all loss, cost,
damage, liability and expense (including without limitation reasonable
attorneys’ fees) suffered, sustained or incurred by any such party in connection
with third party claims arising out of Executive’s gross negligence or
intentional misconduct as the Chief Executive Officer of the Company.

13. Waiver. Failure to insist upon strict compliance with any of the terms or
provisions hereof shall not be deemed a waiver of such term or provision, and
any waiver or relinquishment of any right or remedy hereunder at any one or more
times shall not be deemed a waiver or relinquishment of such right or remedy at
any other time or times.

14. Benefit. The rights and obligations of Executive hereunder are personal to
him, and are not subject to voluntary or involuntary alienation, transfer or
assignment. The rights and obligations of the Company hereunder shall inure to
the benefit of and be binding upon the Company and its successors and assigns.
The parties acknowledge that each of the Company, the respective affiliates of
the Company, and each of the current and former shareholders, members,
directors, officers, managers, trustees, beneficiaries, attorneys, employees,
independent contractors, representatives and agents of the Company and its
affiliates is intended to be a third party beneficiary hereof, and each shall
have the right to enforce the terms hereof.

15. Notices. All notices necessary or desirable to be served hereunder shall be
in writing and shall be: (i) personally delivered, or (ii) sent by certified
mail, return receipt requested, postage prepaid, to the address for the intended
recipient set forth below, or (iii) sent by facsimile telecopier to the
facsimile telecopy number for the intended recipient set forth below, as
follows:



    (a) If to the Company:       Pac-West Telecomm, Inc.
1776 W. March Lane #250
Stockton, CA 95207
Attn: General Counsel
Telecopier: (209) 926-4444     (b) If to Executive:       Mr. Wallace W. Griffin
3672 Arrowhead Ct.
Stockton, CA 95219       Telecopier: [209-870-8010 ]

or to such other address or facsimile telecopy number as either party hereto may
designate for itself or himself from time to time in a written notice served
upon the other party hereto as provided herein. Any notice sent by mail as
provided above shall be deemed delivered on the second (2nd) business day next

 



--------------------------------------------------------------------------------



 



     
EXHIBIT 10.77
  Page 6 of 6

following the postmark date which it bears. Any notice sent by facsimile
telecopier as provided above shall be deemed delivered when sent.

16. Confidentiality. Executive acknowledges that he has had access to
confidential information of the Company and its respective affiliates, and of
their respective current and former shareholders, members, directors, officers,
managers, independent contractors, trustees, beneficiaries, representatives,
employees and agents, as a result of his employment by the Company. Executive
hereby agrees not to use such confidential information personally or for the
benefit of others. Executive further agrees not to disclose to anyone any such
confidential information at any time in the future so long as such information
remains confidential.

17. Entire Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof, and may not be
modified or rescinded except pursuant to a written instrument signed by the
party against whom enforcement is sought.

18. Governing Law. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of California, without regard to the laws of the any other jurisdiction.
Any suit, claim or other legal proceeding arising out of or relating to
Executive’s engagement hereunder, the termination of Executive’s engagement
hereunder, or this Agreement shall be brought exclusively in the federal or
state courts located in San Joaquin County, California and for such purpose
Executive and the Company hereby submit to personal jurisdiction in the State of
California and to venue in such courts.

* * * *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            PAC-WEST TELECOMM, INC.
a California corporation
      By:   /s/ Sam Plum         Sam Plum        Chairman, Compensation
Committee    

      /s/ Wallace W. Griffin         Wallace W. Griffin       

 